POCH, J. The Claimant, Theotis Keith Carr, seeks recovery for personal injuries he sustained as a result of being attacked by his foster father, a foster parent licensee of the Department of Children and Family Services (“DCFS”). Claimant’s theory of recovery is that DCFS breached its duty as his guardian to provide him with an adequately safe and healthy environment. Part of this duty includes the placement of wards in suitable foster homes under the care of competent foster parents. Another aspect of this duty is the obligation to make a reasonable effort to determine whether a foster parent is capable and willing to properly care for a ward. Both the Claimant and the Respondent have agreed that DCFS breached the above duty, that the breach was the proximate cause of Claimant’s injuries, and that Claimant is entitled to an award of $90,000.00. This agreement is reflected in a joint stipulation signed by both parties and submitted to the Court. The Court has reviewed the facts set forth in the joint stipulation and considered the legal conclusions agreed upon therein. It appears that the stipulation is thorough, accurate and that it has been entered into legitimately. It also appears to the Court that the agreed upon facts are legally sufficient to sustain Claimant’s cause of action and that the granting of an award would be fair and consistent with the findings. While the Court is necessarily limited in its findings of fact to the facts presented to it by the parties, it is not bound by a stipulation between the parties as to the amount of the award to be granted, just as it is not bound by such a stipulation in its findings of law. It is the opinion of the Court, however, that based upon the undisputed facts before it, the Respondent is liable to the Claimant. The Court is also of the opinion that an award of $90,000.00 is fair, reasonable, and appropriate in light of the severity of Claimant’s injuries. It is hereby ordered that the sum of $90,000.00 be and is hereby awarded to the Claimant, Theotis Keith Carr, in full satisfaction of any and all claims presented to the State of Illinois under the above-captioned cause.